DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Objections
Claim 28 is objected to because of the following informalities:  Claim 28 recites “The glenoid implant of any one of claim 24” in line 1, which appears to include a typographical error which should read – The glenoid implant of claim 24 –.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24-27 and 29-41 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2012/0253467 A1 to Frankle (Frankle).
Regarding at least claim 24
[AltContent: textbox (Bores/openings)]Frankle teaches shoulder arthroplasty systems and configurations for components thereof (abstract). 
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    280
    244
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    238
    177
    media_image2.png
    Greyscale

Frankle meets the limitations a glenoid implant comprising: a base plate (1800) comprising a body (1808; fig. 68) and a support structure (1804; fig. 68) extending from a distal surface (medial side; 1806) of the body, a length of the body being greater than a width of the body (paragraph 0097 discloses that the baseplate may have a circular shape or other shapes including oblong or oval, having a length that is greater than a width), the body comprising a plurality of openings (the body includes bores as disclosed in paragraph 0088 and shown in annotated fig. 69 above), the base plate comprising a metal (paragraph 0003 discloses a plastic glenoid component attached to a metal baseplate and paragraph 0089 discloses that the base plate is formed of a metal); and an articular component (1700) configured to removably couple to the base plate (paragraph 0089 discloses that the base plate advantageously provides a component that serves as a universal platform that may be used with various modular components such as glenoid components or glenosphere components for use in a TSA or a RSA), the articular component comprising: a recessed portion (1706; fig. 62) configured to at least partially receive the body of the base plate (shown in fig. 53); and at least one engagement structure protruding from a distal facing surface of the recessed portion (retaining screw; 1712 extends from the distal facing surface of the recessed portion as shown in fig.62), each of the at least one engagement structure corresponding to one of the plurality of openings in the body (1712 is inserted in a bore/opening of the base plate as shown in fig. 53), wherein a distal face of the articular component surrounding the recessed portion is configured to abut the glenoid (fig. 53 shows a distal face/medial side; 1702 of the component; 1700 surrounding the recessed portion; 1706 that is configured to abut the glenoid, as claimed).  
Regarding at least claim 25
Frankle teaches the glenoid implant of claim 24, wherein the distal surface (1806) of the body is configured to abut the glenoid (the medial side of the base plate body is configured to abut the glenoid as claimed).  
Regarding at least claim 26
Frankle teaches the glenoid implant of claim 24, further comprising at least one screw configured to be advanced through at least one of the plurality of openings and into subchondral bone (paragraph 0088 teaches one or more fasteners/screws inserted through the bores for securing the base plate to the scapula of a patient).  
Regarding at least claim 27
Frankle teaches the glenoid implant of claim 24, wherein a peripheral edge of the articular component forms an entire peripheral edge of the implant when the articular component is coupled to the base plate (fig. 62 shows an entire peripheral edge of the implant is formed by the peripheral edge of the articular component).  
Regarding at least claim 29
Frankle teaches the glenoid implant of claim 24, wherein a proximal surface of the base plate is spaced apart from the distal facing surface of the recessed portion when the articular component is coupled to the base plate (at least when adaptor; 1900 is used, the proximal surface of the base plate; 1800 is spaced apart from the distal facing surface of the recess; 1706, as shown in fig. 53).  
Regarding at least claim 30
Frankle teaches the glenoid implant of claim 24, wherein the recessed portion (1706) is configured to receive the entirety of the body of the base plate (fig. 51 shows that the entirety of the body of the base plate is received in the recessed portion).  
Regarding at least claim 31
Frankle teaches the glenoid implant of claim 24, wherein when assembled, the distal surface of the body is flush with the distal face of the articular component (at least the corners of the distal surface of the body is flush with the distal face of the articular component as shown in fig. 53).  
Regarding at least claim 32
Frankle teaches the glenoid implant of claim 24, wherein the length of the body extends in a superior-inferior direction in use (the length of the oval/oblong body extends in a superior-inferior direction in the same way as applicant’s).  
Regarding at least claim 33
Frankle teaches the glenoid implant of claim 24, wherein the articular component is a reverse component (the base plate of Frankle is a universal platform that may be used with a glenoid component or a glenosphere component for use in a TSA or a RSA as disclosed in at least paragraph 0089).  
Regarding at least claim 34
Frankle teaches the glenoid implant of claim 24, wherein the articular component is an anatomic component (the base plate of Frankle is a universal platform that may be used with a glenoid component or a glenosphere component for use in a TSA or a RSA as disclosed in at least paragraph 0089).  
Regarding at least claim 35
Frankle teaches the glenoid component of claim 24, wherein the articular component comprises a polymer (paragraph 0003 discloses a plastic glenoid component attached to a metal baseplate).  
Regarding at least claim 36
Frankle also meets the limitations of a glenoid system comprising: the glenoid implant of claim 24 (see explanation above), wherein the articular component is of a first glenoid configuration (for example, a RSA configuration); and a conversion glenoid component of a second glenoid configuration different from the first glenoid configuration (for example, a TSA configuration), the conversion glenoid component configured to removably couple to the base plate (paragraph 0089 discloses that the base plate is a universal platform that may be used with a glenoid component or a glenosphere component for use in a TSA or a RSA).  
Regarding at least claim 37
Frankle teaches the glenoid system of claim 36, wherein the first glenoid configuration is a reverse configuration and the second glenoid configuration is an anatomic configuration (paragraph 0089 discloses that the base plate is a universal platform that may be used with a glenoid component or a glenosphere component for use in a TSA or a RSA).  
Regarding at least claim 38
Frankle also meets the limitations of a glenoid system comprising: a base plate (200) comprising a body (202) and a support structure (204) extending from a distal surface of the body (shown in fig. 4), the body comprising a plurality of openings (216); and a glenoid component (300) configured to removably couple to the base plate, the glenoid component comprising an anatomical recessed portion (308) configured to at least partially receive the body of the base plate (paragraph 0095 discloses a tapered trunnion of the base plate received within a cavity/recessed portion of the glenoid component), a reverse component (700) configured to removably couple to the base plate, the reverse component comprising a reverse recessed portion (714) configured to at least partially receive the body of the base plate (trunnion of base plate is received within the cavity/recessed portion of the glenosphere component as disclosed in paragraph 0111).  
Regarding at least claim 39
Frankle teaches the glenoid system of claim 38, wherein a proximal surface of the base plate is spaced apart from a distal facing surface of the anatomical recessed portion when the glenoid component is coupled to the base plate (paragraph 0140 discloses the use of a connector that can be used to attach any of the disclose components; fig. 50 shows that when a connector; 1500 is used between the base plate; 900 and the articular component, such as a glenoid component as disclosed in paragraph 0142, the proximal surface of the base plate is spaced apart from a distal facing surface of the anatomical recessed portion as indicated by the dashed lines in annotated fig. 50 below).
[AltContent: oval]
    PNG
    media_image3.png
    296
    338
    media_image3.png
    Greyscale

Regarding at least claim 40
Frankle teaches the glenoid system of claim 38, wherein the proximal surface of the base plate being spaced apart from a distal facing surface of the reverse recessed portion when the reverse component is coupled to the base plate (paragraph 0140 discloses the use of a connector that can be used to attach any of the disclose components; fig. 50 shows that when a connector; 1500 is used between the base plate; 900 and the reverse component; 1600, the proximal surface of the base plate is spaced apart from a distal facing surface of the anatomical recessed portion as indicated by the dashed lines in annotated fig. 50 above).  
Regarding at least claim 41
Frankle teaches the glenoid system of claim 38, wherein the base plate comprises a metal material, and wherein the glenoid component and the reverse component comprise a polymer (paragraph 0003 discloses a plastic glenoid component attached to a metal baseplate).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankle in view of US Patent No. 7,431,736 B2 to Maroney et al. (Maroney).
Frankle teaches the glenoid implant of any one of claim 24, including a recessed portion positioned with respect to the articular component. However, Frankle does not teach that the recessed portion is eccentric with respect to the articular component. 
Maroney teaches a prostheses for reconstructive surgery of a gleno-humeral joint and, more particularly, to the positioning of an eccentric head of a prosthesis (col. 1, lines 13-16). Frankle teaches that it has been recognized that the head may need to be eccentrically mounted relative to the prosthesis body in order to cover the exposed, resected head (col. 1, lines 32-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the glenoid implant of Frankle to specify that the recessed portion is eccentric with respect to the articular component, in order to position the head eccentrically, particularly in the case that the head may need to be mounted relative to the prosthesis body in order to cover the exposed, resected head, as taught by Maroney.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774